Citation Nr: 0106964	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-06 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 6, 
1999, for residuals of a concussion with Meniere's Syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
14, 1948 to May 13, 1952.

In January 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, granted the 
veteran's claim for service connection for Meniere's 
Syndrome-as secondary to the already service-connected 
residuals of a ruptured left tympanic membrane-and assigned 
a 60 percent rating effective from October 6, 1999.  He 
appealed to the Board of Veterans' Appeals (Board) for an 
earlier effective date (EED).

In his March 2000 substantive appeal, on VA Form 9, the 
veteran requested a hearing before a member of the Board.  
But he later indicated in a July 2000 statement that he no 
longer wanted a hearing.


FINDINGS OF FACT

1.  The veteran sustained multiple injuries during service 
while engaged in combat against enemy forces in the battle at 
the Chonjin Reservoir; the residuals of his wounds included a 
ruptured left tympanic membrane due to a concussion from an 
exploding grenade in his tank with associated dizziness and 
vertigo that his doctors in service attributed to Meniere's 
Syndrome.

2.  The veteran was discharged from the military on May 13, 
1952, and he immediately filed a claim on May 19, 1952, for 
VA compensation benefits for residuals of his multiple combat 
injuries in service-including the concussive dizziness 
associated with the Meniere's Syndrome; the RO since has 
granted service connection for this condition, effective from 
October 6, 1999.



CONCLUSION OF LAW

The criteria have been met for an earlier effective date of 
May 14, 1952, for residuals of the concussion with Meniere's 
Syndrome.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.105, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records (SMRs) show that he 
sustained multiple shell fragment wounds in November 1950 
during the Korean Conflict when an enemy soldier reportedly 
dropped a grenade down the manhole of his tank.  His injuries 
included a ruptured left tympanic membrane (eardrum), and he 
also received treatment on various occasions following that 
incident for complaints of dizziness and vertigo-which his 
doctors initially attributed to labyrinthitis but eventually 
diagnosed as Meniere's Syndrome in March 1952.  And as a 
result of his injuries and meritorious service in Korea 
during the famous battle at the "Chonjin Reservoir," he 
received, among other medals and commendations, a Purple 
Heart with Cluster and the Combat Infantry Badge (CIB).

In April 1952, just prior to his discharge from the military, 
the veteran filed a claim for VA compensation benefits for 
the multiple residuals of his combat wounds in service-
including for "[a] concussion [on the] left side of [his] 
head."  He indicated that he had received relevant treatment 
during service, in July 1951, at the Walter Reed Army 
Hospital in Washington, D.C., for the "[d]izziness 
and concussion."  But because he had not yet been discharged 
from the military, the RO in Detroit, Michigan, sent him a 
letter indicating that his claim could not be processed until 
after his discharge, and that he should re-submit his claim 
at that time for further consideration.

The veteran was discharged from the military on May 13, 1952, 
and he immediately re-submitted his claim for VA compensation 
benefits on May 19, 1952, for the multiple residuals of his 
combat wounds in service-including a 
"left ear condition...due to concussion dizziness."

The RO had the veteran examined in July 1952 in connection 
with his claim, and he indicated that he continued to 
experience the dizziness.

In August 1952, the RO granted service connection for the 
multiple residuals of the shell fragment wounds in service-
including the ruptured left tympanic membrane, which was 
rated at the noncompensable level of 0 percent effective from 
May 14, 1952, the day following the veteran's discharge from 
the military.

The veteran's representative more recently alleged in an 
October 6, 1999, statement that, after reviewing the claims 
file, he believes there was "an administrative error" of 
omission by the RO in that August 1952 decision in failing to 
establish a service-connected rating for Meniere's Syndrome, 
too, either based on direct incurrence of this condition in 
service or as secondary to the service-connected ruptured 
left tympanic membrane.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  In raising this argument, the representative made 
particular note of the fact that, aside from the ruptured 
left tympanic membrane, the veteran also had experienced 
dizziness and vertigo during service as a residual of his 
combat injuries in Korea, had received treatment for these 
symptoms on various occasions during service as well, and his 
doctors in service even had attributed them to their 
diagnosis of Meniere's Syndrome.  So the representative feels 
the RO should have adjudicated the issue of the veteran's 
entitlement to service connection for Meniere's Syndrome in 
the August 1952 decision, and not just limited its review and 
discussion to his entitlement to service connection for the 
ruptured left tympanic membrane-especially since he clearly 
had mentioned experiencing those other symptoms, too, in his 
initial claim for VA compensation benefits after service.

Since receiving the representative's statement, along with 
other supporting medical evidence from private doctors and 
having the veteran examined by VA physicians, the RO has 
granted service connection for the Meniere's Syndrome and 
assigned a 60 percent rating effective from October 6, 1999, 
the date of receipt of the representative's statement.  But 
the veteran and his representative contend that the effective 
date should be much earlier-May 14, 1952, since he filed 
his initial claim, inclusive of this condition, within one 
year after service.  The Board agrees.

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefor is received within 
one year from such date of discharge or 
release.

See also the implementing regulation, 38 C.F.R. § 3.400(b)(2) 
(2000).

Although when filing his initial claim for VA compensation 
benefits the veteran did not mention Meniere's Syndrome 
specifically by name, the wording of his claim clearly 
referred to the symptoms ("dizziness and vertigo") 
associated with it.  And the RO is required to liberally 
construe claims for VA benefits.  See, e.g., EF v. Derwinski, 
1 Vet. App. 324, 326 (1991).  Moreover, Meniere's Syndrome, 
which already had been diagnosed during service in March 
1952, is a chronic disease, per se, under the applicable VA 
laws and regulations since it is an organic disease of the 
nervous system.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Therefore, it will be presumed to 
have been incurred in service-particularly here since it was 
one of the multiple residuals of the combat injuries the 
veteran had sustained in Korea.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  And even though it was not diagnosed 
during the May 1952 military discharge examination, or during 
the initial VA compensation examination after service in July 
1952, that is not an absolute bar to granting service 
connection.  38 C.F.R. §§ 3.303(b), (d); see also Godfrey v. 
v. Brown, 7 Vet. App. 398, 406 (1995).  Consequently, since 
the veteran filed his initial claim for his 
Meniere's Syndrome within one year after his discharge from 
the military, the correct effective date for the grant of 
service connection for this condition is May 14, 1952, the 
day following his date of discharge from service.  
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) 
(2000).


ORDER

An earlier effective date of May 14, 1952, is granted for the 
award of service connection for residuals of a concussion 
with Meniere's Syndrome; to this extent, the appeal is 
granted subject to the further development directed in the 
remand below.


REMAND

Since the Board has determined the veteran is entitled to an 
earlier effective date of May 14, 1952, for his Meniere's 
Syndrome, the issue then becomes whether he was entitled to a 
compensable rating for this condition as of that date-or, 
instead, not until much later when the RO assigned the 60 
percent rating.

The RO has not yet considered this issue or provided the 
veteran a supplemental statement of the case (SSOC) 
concerning it, so the case must be returned to the RO to 
prevent any undue prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  The RO should adjudicate the issue of 
whether the veteran was entitled to a 
compensable rating for his Meniere's 
Syndrome as of May 14, 1952-or, instead, 
did not become entitled to a compensable 
rating for this condition until later.

2.  The RO should provide the veteran and 
his representative a SSOC explaining the 
reasons and bases for its decision 
concerning this issue, and discussing the 
applicable laws, regulations and other 
legal precedent.  And if the benefits 
requested by the veteran are not granted 
to his satisfaction, he should be given 
an opportunity to submit additional 
written or other argument in response to 
the SSOC prior to returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



